Citation Nr: 1436917	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial compensable rating for right foot hallux valgus. 

2. Entitlement to an initial compensable rating for left foot hallux valgus.
 
3. Entitlement to an initial compensable rating for bilateral pes planus.
 
4. Entitlement to an initial compensable rating for costochondritis, claimed as chest pain.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel





INTRODUCTION

The Veteran served on active duty from January 2003 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These claims are now under the jurisdiction of the RO in Chicago, Illinois.  The Board remanded this claim in July 2013 for further development.  It now returns for appellate review. 

As discussed in the Board's prior remand, the Veteran clarified in March 2013 correspondence that she does not wish to testify at a hearing before the Board.


FINDINGS OF FACT

1. The Veteran's hallux valgus of the left and right foot is mild bilaterally, and has not been operated on with resection of the metatarsal head in either foot. 

2. The Veteran's bilateral pes planus is manifested by mild deformity and ongoing pain not relieved by treatment, but which does not limit her ability to stand or walk.

3. The Veteran's costochondritis is manifested by pain characterized as aching, squeezing, and sharp in nature, occurring intermittently six times per week, and lasting for five hours each time; the pain does not result in any functional impairment, and there is no other identified pathology. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for hallux valgus of the right foot have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2013).   

2. The criteria for an initial compensable rating for hallux valgus of the left foot have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2013).   

3. The criteria for an initial rating of 10 percent, but no higher, for bilateral pes planus have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.59, 4.71a, Diagnostic Code 5280 (2013).   

4. The criteria for an initial compensable rating for costochondritis have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.56, 4.59, 4.73, Diagnostic Code 5321 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Because the initial ratings on appeal stem from granted service connection claims, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grants of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by her have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  A VA examination (contracted out to a private examiner via QTC Medical Services) was performed in August 2007, which includes consideration of the Veteran's medical history and sets forth findings that enable the Board to make a fully informed decision on this claim, in conjunction with more recent private treatment records from Dr. League's office.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  

VA also attempted to schedule the Veteran for more recent examinations.  When she did not report for the VA examinations that were to be performed on August 28, 2013, the examinations were rescheduled for September 25, 2013, to which she also failed to appear.  The Board presumes that the Veteran received proper notice of the September 2013 examinations, notwithstanding the fact that a copy of the actual notice sent is not in the claims file.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity in the administrative process whereby it is assumed that government officials "have properly discharged their official duties"); see also Schoolman v. West, 12 Vet. App. 307 (1999) (holding that the presumption of regularity in the administrative process may only be rebutted by "clear evidence to the contrary"); accord Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this regard, a September 2013 deferred rating decision states that notice of the August 2013 VA examinations may have been sent to the wrong address.  A more recent address was noted, which remains the current address of record, and indeed was recently provided by the Veteran in a July 2014 VA Declaration of Status of Dependents form.  Thus, the Board presumes that notice of the examinations scheduled for September 2013 was sent to the correct address based on the information in the deferred rating decision.  See id.  Moreover, an October 2013 supplemental statement of the case (SSOC) discusses the Veteran's failure to report to the VA examinations, and was mailed to her correct address.  She did not respond to the October 2013 SSOC or otherwise explain her failure to appear.  Accordingly, decisions on the issues on appeal will be based on the evidence of record, and further consideration as to whether the August 2007 VA examination was adequate, or whether a more recent VA examination is required, is moot under these circumstances.  See 38 C.F.R. § 3.655(a) (2013) (providing, in relevant part, that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  

Accordingly, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Board's Remand Directives

The Board finds substantial compliance with its July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was sent a letter in August 2013 requesting her to authorize the release of private treatment records from Dr. League's office at the University of Illinois, and to identify any other relevant evidence.  These records have since been associated with the file, and the Veteran has not identified any other evidence she wished to submit or have VA obtain on her behalf.  As noted above, she was scheduled for VA examinations in accordance with the Board's remand directives, but failed to appear.  Accordingly, the Board is satisfied that all of its remand directives have been accomplished to the extent possible.  See id.

III. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Foot Disabilities

The Veteran's bilateral flat feet or pes planus, and her bilateral bunions or hallux valgus, have been assigned noncompensable (i.e. 0 percent) ratings under Diagnostic Codes (DC's) 5276 and 5280, which pertain to flatfoot and hallux valgus, respectively.  38 C.F.R. § 4.71a.  

Under DC 5276, a 50 percent is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  Id.  A 30 percent rating is assigned when these manifestations affect only one foot ("unilateral involvement).  Id.  A 30 percent rating is also assigned when there is bilateral severe flatfoot characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use that is accentuated, indication of swelling on use, and characteristic callosities.  A 20 percent rating is assigned when there is unilateral involvement of these manifestations.  Id.  A 10 percent rating is assigned for moderate flatfoot characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A noncompensable rating is assigned for mild flatfoot with symptoms relieved by a built-up shoe or arch support. 

Under DC 5280, unilateral hallux valgus (i.e. hallux valgus of only one foot), is assigned a 10 percent rating when it has been operated on with resection of the metatarsal head.  Id.  A 10 percent rating may also be assigned under DC 5280 for severe unilateral hallux valgus if it is equivalent to amputation of the great toe.  Id. 

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration must be given to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2013).  

The above provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2013).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

By way of background, in October 2005 the Veteran was placed on permanent physical profile during active service due to "painful feet."  See 38 C.F.R. § 4.1 (providing, in pertinent part, that the evaluation of each disability must be viewed in relation to its history).  She was able to do a two-mile run, and walk and pace at her own distance, but was excused from running, jumping, marching, or going through an obstacle course with boots.  An October 2005 memorandum from her commander, which was issued in connection with a retention determination, stated that she had previously been placed on numerous temporary profiles before the permanent profile due to her foot problems.  She could still do physical training, but had difficulties when wearing boots under more strenuous conditions.  Based on her foot symptoms, she was referred to a medical retention board, which determined in a December 2005 memorandum that she could be retained in her military occupational specialty (MOS).  

The Veteran's bilateral flat feet and hallux valgus have not met or approximated the criteria for compensable ratings under DC's 5276 and 5280 during the pendency of this appeal.  With respect to her flat feet, the August 2007 VA examination report reflects that pes planus was not even observed on examination, and an April 2010 private X-ray study showed only " minimal" pes planus deformity.  A March 2009 private X-ray study and August 2009 private magnetic resonance imaging (MRI) study were negative for findings of pes planus.  Thus, there is no evidence of moderate flatfoot, including evidence of the weight-bearing line being over or medial to the great toe or inward bowing of the tendo achillis.  Accordingly, the criteria for a compensable rating are not satisfied.  See 38 C.F.R. § 4.71a, DC 5276.  

With regard to the hallux valgus, the Veteran has not undergone operations of either foot with resection of the metatarsal head, and the preponderance of the evidence shows that it is not severe in either foot.  Specifically, the August 2007 VA examination report states that the degree of the angulation caused by the hallux valgus was moderate, and there was no resection of the metatarsal head.  The examiner noted that the Veteran's ability to stand and walk was not limited.  The March 2009 private X-ray study, August 2009 private MRI report, and April 2010 private X-ray study all characterized the Veteran's hallux valgus as "mild."  Accordingly, the criteria for a compensable rating under DC 5280 are not satisfied.  See 38 C.F.R. § 4.71a.

The Board has also considered the applicability of DC 5284, which pertains to other foot injuries.  See 38 C.F.R. § 4.71a.  In this regard, the August 2009 MRI study reflects findings suggestive of medial sesamoiditis with a small stress fracture of the plantar medial 1st metatarsal head.  Under DC 5284, a 30 percent rating is assigned for a severe foot injury; a 20 percent rating is assigned for a moderately severe foot injury; and a 10 percent rating is assigned for a moderate foot injury.  Id.  Assuming for the purposes of this decision only that the sesamoiditis with a small stress fracture is an aspect of the Veteran's service-connected foot pathology, the preponderance of the evidence weighs against a finding that it is at least moderate in nature.  Specifically, the March 2009 private X-ray study revealed no recent fractures or pathology other than the mild hallux valgus, and the April 2010 private X-ray study states that the left sesamoid stress injury changes were "not as well seen" on this examination.  There is no history of actual injury to either foot.  Moreover, at the August 2007 examination, although the Veteran reported constant pain, as well as stiffness and fatigue when at rest and when standing or walking, she was still able to function with the use of wide shoes (to accommodate her bunions).  Significantly, the examiner found on examination that the Veteran did not have "any limited function for standing or walking [sic]," and did not require any type of corrective shoe wear.  Indeed, it is not apparent that the sesamoiditis with small stress fracture is productive of any symptoms or functional impairment.  Because the Veteran did not appear for the scheduled VA examination, as discussed above, further inquiry into this issue is not warranted at this point, as the claim must be rated based on the evidence of record.  See 38 C.F.R. § 3.655. 

Accordingly, the criteria for a compensable rating under DC 5284 are not satisfied or approximated, as the Veteran's foot pathology is not at least moderate in nature.  See 38 C.F.R. § 4.71a.  Rather, in the absence of history of injury to the foot, the one-time findings of the sesamoiditis with stress fracture via MRI which were barely visualized on subsequent X-ray, and the fact that the Veteran's reported pain does not limit functioning with regard to standing or walking or require corrective shoe wear (other than larger shoes to accommodate her hallux valgus), the Board finds that the sesamoiditis with stress fracture is no more than mild in nature.  Because the Veteran's pes planus and hallux valgus are already specifically addressed by DC's 5276 and 5280, DC 5284 does not apply to these disabilities.  Moreover, in the alternative, even if the Board were to find that DC 5284 applied, these disabilities are not more than mild in nature, for the reasons discussed above, and thus do not approximate the criteria for a compensable rating under DC 5284.  See id.

While the criteria for a compensable rating are not satisfied under DC 5276 for flatfoot, the Board finds that a 10 percent rating is warranted by analogy under this diagnostic code based on credible evidence of significant pain on use of the feet.  See 38 C.F.R. § 4.20 (2013) (providing for ratings by analogy); Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  The Board finds that this diagnostic code is most closely analogous, as it compensates for pain on manipulation and use of the feet, either bilaterally or unilaterally.  Moreover, the criteria for bilateral compensable ratings under DC's 5280 and 5284 are clearly not satisfied, as explained above.  
The August 2007 VA examination report reflects that the Veteran reported pain, stiffness, and fatigue of the feet when at rest and when standing or walking.  Hydrocortisone injections and medication (Naproxen) provided temporary relief of symptoms, according to the Veteran.  The treatment records from Dr. League's office dated in 2009 and 2010 show repeat X-ray studies and an MRI study due to foot pain.  The service treatment records also provide probative supporting evidence of a credible history of foot pain, resulting in a permanent profile.  Since the Veteran's feet are painful on use, and objective pathology is shown in the form of mild flat feet, hallux valgus, and sesamoiditis, a 10 percent rating is warranted by analogy under DC 5276.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. §§ 4.40, 4.59.  In the absence of more than mild deformity (as discussed above), or additional functional impairment, a higher rating is not warranted under DC 5276.  

As the 10 percent rating assigned by analogy to DC 5276 is based on pain on use of the feet and any associated functional impairment, the provisions of sections 4.40, 4.45 and 4.59 have been considered.  See DeLuca, 8 Vet. App. at 206-07. 

There is no evidence of any other pathology of the feet.  The August 2007 VA examination report specifically states that the Veteran did not have pes cavus (claw foot), hammer toes, Morton's metatarsalgia, or hallux rigidus.  There is also no evidence of weak foot or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, DC's 5277, 5278, 5279, 5281, 5282, and 5293 do not apply.  See 38 C.F.R. § 4.71a.

Three is no evidence showing that the Veteran's hallux valgus or flat feet have met or approximated the criteria for a rating greater than 10 percent at any point during the pendency of this claim, for the reasons discussed above.  Thus, staged ratings are not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

As the record does not show evidence or assertions of unemployability with respect to the Veteran's service-connected foot disabilities, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 



Referral for extraschedular consideration of the Veteran's bilateral flatfoot and hallux valgus is not warranted, whether considered separately or in combination.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Diagnostic Codes 5276 and 5280 apply specifically to these disorders.  See 38 C.F.R. § 4.71a.  Moreover, the Veteran's symptoms of pain, stiffness, and fatigue are contemplated by DC 5276 (which specifically mentions pain on use and manipulation of the feet) and sections 4.40, 4.45, and 4.59 of the regulations, which address functional impairment due to pain, weakness, fatigue, lack of endurance, and incoordination.  Although sesamoiditis is not specifically mentioned in the rating criteria, the Veteran's symptoms and any associated functional impairment, including any attributable to this pathology, are already compensated by rating such by analogy to moderate bilateral flat feet, as explained above.  Accordingly, a comparison of the Veteran's flatfeet and hallux valgus with the schedular criteria does not show that either disability alone or in combination presents an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Finally, and in the alternative, related factors such as marked interference with employment or frequent periods of hospitalization as a result of these disabilities are not shown, and thus the second step of the inquiry is not satisfied.  See id.  Therefore, the evaluation of these disabilities will not be referred for extraschedular consideration.  

Accordingly, resolving reasonable doubt in favor of the claim, the criteria for a 10 percent rating, but no higher, are warranted for the Veteran's service-connected foot pathology for the entire period on appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Chest Disability 

The Veteran's costochondritis, claimed as chest pain, has been rated by analogy under DC 5321, which applies to injuries of Muscle Group XXI, the thoracic muscle group, which affect the functioning of respiration.  See 38 C.F.R. § 4.73; see also See 38 C.F.R. § 4.20; Vogan, 24 Vet. App. at 161.  DC 5321 appears to be the most appropriate diagnostic code, as it pertains to the affected area and there is no evidence of any other associated pathology, to include a pulmonary or cardiovascular condition.  Moreover, as the evidence does not show more than slight impairment, for the reasons discussed below, the selection of a different 
diagnostic code pertaining to the muscles of the chest or torso would not affect the evaluation assigned. 

Under DC 5321, a 20 percent rating is assigned for severe or moderately severe injury of the thoracic muscle group; a 10 percent rating is assigned for moderate injury; and a 0 percent rating is assigned for slight injury.  38 C.F.R. § 4.73. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

The provisions of 38 C.F.R. § 4.56(d) provide that disabilities resulting from muscle injuries under diagnostic codes 5301 through 5323, shall be classified as "slight," "moderate," "moderately severe," or "severe."  

The type of injury contemplated by "slight disability of muscles" is a simple wound of muscle without debridement or infection.  This type of injury is evidenced by service department record of superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objective findings of this type of injury include a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury contemplated by "moderate disability of muscles" is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  This type of injury is evidenced by service department record or other evidence of in-service treatment for the wound or a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly 


lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of this type of injury include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance; or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury contemplated by "moderately severe disability of muscles" is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  This type of injury is evidenced by service department record or other evidence showing hospitalization for a prolonged period for treatment of wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c); and, if present, evidence of inability to keep up with work requirements.  Objective findings of this type of injury include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury contemplated by "severe disability of muscles" is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  This type of injury is evidenced by service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, or a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of this type of injury include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles that swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements that indicate severe impairment of function when compared with the corresponding muscles of the uninjured side.  

If present, the following are also signs of severe muscle disability: (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Here, there is no evidence of actual injury or compromise of the thoracic muscles, and no cardinal signs and symptoms of muscle disability except pain and tightness in the chest.  The August 2007 VA examination report reflects that the Veteran reported chest pain with movement and inspiration, and objective findings included mid chest pain to palpation.  According to the examination report, a June 2007 chest X-ray was normal.  The examiner diagnosed costochondritis.  The examiner noted that the condition was not due to an injury.  The pain occurred intermittently six times per week, and lasted for five hours each time.  The pain was characterized as aching, squeezing, and sharp in nature.  There was a feeling of tightness in the center of the chest which sometimes felt like a strain.  When the pain occurred, the Veteran was able to function without medication.  She did take medication twice per day for her chest symptoms, but it did not relieve the pain.  The examiner noted that there was no functional impairment resulting from the Veteran's condition.  

Because the Veteran's chest pain is not productive of functional impairment, and in the absence of actual injury to the thoracic muscles or other pathology affecting this area, a compensable rating for a moderate injury has not been met or approximated at any point during the pendency of this claim under DC 5320 or any other diagnostic code pertaining to injury of the torso muscles.  See 38 C.F.R. § 4.73.  Accordingly, a compensable rating is not warranted under DC 5320, and staged ratings are not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's costochondritis during the pendency of this appeal, the issue of entitlement to TDIU is not raised.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453. 

Referral for extraschedular consideration of the Veteran's costochondritis is not warranted, whether considered alone or in conjunction with the Veteran's service-connected foot disorders.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  As discussed above, the Veteran's chest pain and tightness are contemplated by DC 5321, pertaining to injuries of the thoracic muscles, and the cardinal signs and symptoms of muscle disability, including pain.  See 38 C.F.R. §§ 4.56, 4.73.  It is also contemplated by section 4.40 of the regulations, which provides that consideration must be given to functional loss due to pain, weakness, and objective pathology of the affected area.  Accordingly, a comparison of the Veteran's costochondritis with the schedular criteria does not show that it presents an exceptional or unusual disability picture.  See id.  Moreover, and in the alternative, related factors such as marked interference with employment or frequent periods of hospitalization as a result of this disability alone or in combination with the Veteran's foot disorders are not shown, and thus the second step of the inquiry is not satisfied.  See id.  Accordingly, the evaluation of the Veteran's costochondritis will not be referred for extraschedular consideration.  


In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for costochondritis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER


Entitlement to an initial compensable evaluation for right foot hallux valgus is denied. 

Entitlement to an initial compensable evaluation for left foot hallux valgus is denied. 

Entitlement to an initial rating of 10 percent, but no higher, for bilateral pes planus is granted, subject to the law governing payment of monetary benefits. 

Entitlement to an initial compensable rating for costochondritis, claimed as chest pain, is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


